Citation Nr: 1121350	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-16 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service connected death pension benefits as a surviving spouse of a veteran.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Merchant Marine between December 1941 and August 1945.  He died in October 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

At the time of his death, the Veteran was legally married to a woman other than the claimant and there is no evidence that this marriage was terminated by divorce, annulment, or the death of the Veteran's spouse prior to his death in October 2000.


CONCLUSION OF LAW

The criteria for entitlement to non-service connected death pension benefits for a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 1541, 5124 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to non-service connected death pension benefits on the grounds that she is the Veteran's surviving spouse.

In general, a surviving spouse of a veteran who served 90 days or more during a period of war may be entitled to VA non-service-connected death pension benefits.  38 U.S.C.A. § 1541 (West 2002).

The term "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and who has not remarried or since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

To qualify for a death pension, the surviving spouse must have been married to the veteran one year or more prior to the veteran's death, or for any period of time if a child was born of the marriage or before the marriage, or prior to certain delimiting dates not applicable here.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

The VA recognizes "marriages other than by ceremony," under certain circumstances.  38 C.F.R. § 2.305(a)(6).  Under 38 C.F.R. § 3.1(j) a marriage must be valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(a).  

Of record is a copy of a marriage certificate showing that the Veteran married M.R. in June 1987 in Los Angeles, California.

According to the evidence of record, at the time of his death, the Veteran had been living with the appellant since 1990, they had a daughter together, and they held themselves out to the community as husband and wife.  It also appears that in August 2006, almost six years after the Veteran's death, a common law marriage was recognized between the Veteran and the appellant in the Republic of Honduras where the claimant and the Veteran resided prior to the Veteran's death.  However, the Board can find no evidence of record that the Veteran's marriage to M.R. was ever legally terminated by divorce, annulment, or the death of M.R..

In June 1995, the Veteran contacted a paralegal in Honduras about what steps he needed to take to terminate his marriage; however, there is no evidence that he ever took any further action.  In a January 1997 declaration, the Veteran testified that he considered the appellant his common law wife and named her as his sole beneficiary, but acknowledged that he was still married to M.R..  The Board notes that the fact that the Veteran designated the appellant his beneficiary is irrelevant to the issue of whether the appellant is entitled to VA benefits.  Entitlement to VA benefits is determined by federal regulations.  

The Board is sympathetic to the fact that the Veteran had been separated from M.R. for many years, that he and the appellant considered themselves married, and that the appellant cared for the Veteran for many years during his final illness.  However, at the time of his death, the Veteran was legally married to another woman, M.R., and the claimant appears to have been well aware of this fact.  Because he had not terminated his marriage to M.R., the Veteran was not free to enter into another marriage, either a common law marriage or a more traditional civil union.  Thus, however devoted the Veteran and the appellant were to each other, the appellant cannot legally be considered his surviving spouse for purposes of determining eligibility for VA benefits.  

Accordingly, entitlement to non-service connected death pension benefits as a surviving spouse of a veteran must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010The).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

ORDER

The appeal is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


